Citation Nr: 0025034	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a left middle finger fracture.  

2.  Entitlement to an increased (compensable) rating for 
pterygium. 

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.

7.  Entitlement to an increased (compensable) for tension 
headaches prior to September 10, 1998.

8.  Entitlement to an increased rating of more than 30 
percent for tension headaches effective September 10, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1999, the RO granted an 
increased rating of 30 percent for the veteran's service-
connected headache disability effective September 10, 1998.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for that disability remains in appellate 
status.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's left middle 
finger fracture is manifested be some limitation of motion of 
the left middle finger as well as scarring on that finger; 
however, there is no ankylosis of any joint of that finger, 
the veteran's left middle finger exhibits movement within 2 
inches (5.1 cm) of the median transverse fold of the palm, 
and the scarring is not shown to be tender or painful.  

2.  The medical evidence shows that, with correction by 
glasses, the veteran's best vision is 20/40 in his right eye 
and 20/30 in his left eye for distant vision; 20/30 in the 
right eye and 20/30 in the left eye for near vision; and 
20/40 in the right eye and 20/40 in the left eye after 
dilation.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a left middle finger fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.71a, Part 4, Diagnostic Code 5226 (1999).  

2.  The schedular criteria for a compensable rating for 
bilateral pterygium have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.84a, Part 4, 
Diagnostic Code 6034-6079 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
increased ratings are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertions that his service-
connected disabilities have increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a further duty to assist the veteran in developing 
the facts pertinent to his claims pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disabilities.

On September 10, 1998, the veteran filed claims for increased 
ratings for all of the veteran's service-connected 
disabilities. 

Currently, the veteran contends that his service-connected 
disabilities are more disabling than represented by the 
assigned ratings.  The evaluation assigned for a service-
connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Under 38 C.F.R. § 4.31, it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  The rating schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  


Left Middle Finger Fracture

Historically, the veteran was granted service connection for 
residuals of a left middle finger fracture in a June 1985 
rating decision.  This disability was assigned a non-
compensable rating effective from September 5, 1984.  The 
veteran's current claim for an increased rating was received 
in September 1998.  In conjunction with that claim, the 
veteran was afforded a VA joints examination in September 
1998.  At that time, physical examination revealed a scar on 
his left index finger from the first web space over the 
dorsum of the finger to about the level of the proximal 
interphalangeal (PIP) joint.  The scar was about 7 
millimeters wide along this area.  There was restricted range 
of motion because the index metacarpal phalangeal (MCP) 
motion was zero to 90 degrees at this finger whereas the 
motion was zero to 110 degrees on the right side.  PIP joint 
motion was zero to 110 degrees bilaterally on both sides.  
The veteran had normal sensation across this digit.  The 
examiner noted that the veteran also exhibited carpal tunnel 
syndrome, but that disability is not service connected.

The veteran's left middle finger disability has been assigned 
a noncompensable evaluation pursuant to the criteria set out 
in 38 C.F.R. § 4.71a, Diagnostic Code 5226.  That code 
provides that a 10 percent rating is warranted where there is 
favorable or unfavorable ankylosis of the major middle 
finger.  In classifying the severity of ankylosis and 
limitation of motion of digits, singly and in combination, 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or 
extreme flexion, will be rated as amputation.  Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  When only 
one joint of a digit is ankylosed or limited in motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cm) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable ankylosis.  38 
C.F.R. § 4.71.

The September 1998 VA examination report clearly indicates 
that there was no ankylosis of the left middle finger.  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  On 
examination, the veteran did not have stiffening or fixation 
of a joint of the left middle finger.  Thus, there was no 
ankylosis.  Moreover, the veteran was able to move his MCP 
joint from zero to 90 degrees and was able to move his PIP 
joint from zero to 110 degrees.  Thus, movement was within 2 
inches (5.1 cm) of the median transverse fold of the palm.  
Accordingly, the criteria for a compensable rating is not 
met.  

The rating schedule also provides ratings under several 
diagnostic codes for scarring of the skin.  Scars which are 
superficial, tender and painful on objective demonstration 
are rated as 10 percent disabling under Diagnostic Code 7804.  
However, the medical evidence does not show nor does the 
veteran contend that any scarring on the left middle finger 
is tender or painful.  Thus, a higher rating on that basis 
also is not warranted.  

The Board has also considered the directives of DeLuca, 
however, the medical evidence does not show nor does the 
veteran contend that the veteran's left middle finger 
disability is productive of any pain much less pain causing 
additional range of motion loss on use or during flare-ups as 
noted by a medical examiner. 

Accordingly, the Board concludes that the schedular criteria 
for a compensable rating for residuals of a left middle 
finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Part 4, 
Diagnostic Code 5226 (1999).  


Bilateral Pterygium

Historically, the veteran was granted service connection for 
bilateral pterygium in a June 1985 rating decision.  This 
disability was assigned a non-compensable rating effective 
from September 5, 1984.  The veteran's current claim for an 
increased rating was received in September 1998.  In 
conjunction with that claim, the veteran was afforded a VA 
eye examination in October 1998.  At that time, the veteran 
indicated that he had frequent tearing and blurred vision in 
both eyes.  Physical examination revealed that the veteran's 
current prescription was +1 +150 at 100 in his right eye 
which he read 20/40 with and in his left eye his prescription 
was +1.75 +.75 times 0/50 axis which he read 20/30 with.  
After dilation, his cycloplegic refraction in the right eye 
was +2.50 +1.0 at 100 degrees which he read 20/40 with and in 
the left eye was +3.5 +0.75 times 50 which he read to 20/40 
+2.  

At near, his best corrected visual acuity in the right eye 
was 20/30 and his left eye was 20/30 +2.  

Pupillary examination revealed 4 millimeter pupils in both 
eyes that were reactive to 2 millimeters with light reflex.  
There was no afferent pupillary defect present.  Applanation 
tonometry revealed pressure of 15 millimeters of mercury, 
both eyes.  Extraocular motility was full in both eyes.  
Confrontational visual fields were full to finger counts in 
both eyes.  The sclerae and conjunctivae were clear without 
injection. The corneae were clear, but did have prominent 
corneal nerves in both eyes. The anterior chamber was deep 
and quiet in both eyes.  The iris was round and regular in 
both eyes.  The lens was clear in both eyes.  Dilated fundus 
examination revealed a cup-to-disk ratio of 0.1 in the right 
eye and 0.2 in the left eye.  The remainder of his fundus 
examination including the macula, vessels, and peripheral 
retinal was normal in both eyes.  

The diagnoses were latent hyperopia in both eyes; blurred 
vision in both eyes with no obvious etiology; and enlarged 
corneal nerves in both eyes.  

The veteran's bilateral pterygium is currently evaluated as 
non-compensable pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6034, which provides that the disability is rated for 
loss of vision, if any.  Loss of vision is rated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  A 
noncompensable evaluation is warranted where vision is 20/40 
in both eyes.  A 10 percent evaluation is warranted where 
vision is 20/50 in one eye and 20/40 in the other eye.  A 10 
percent evaluation is also warranted where vision is 20/50 in 
both eyes.  The evaluations continue to increase for 
additional impairment of central visual acuity.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The regulations 
further provide that the best distant vision obtainable after 
best correction by glasses will be the basis of the rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  See 38 C.F.R. § 4.75.

In this case, with correction by glasses, the veteran's best 
vision is 20/40 in his right eye and 20/30 in his left eye 
for distant vision; 20/30 in the right eye and 20/30 in the 
left eye for near vision; and 20/40 in the right eye and 
20/40 in the left eye after dilation.  As such, it is clear 
that the veteran's service-connected bilateral pterygium has 
not resulted in the level of visual impairment necessary to 
meet the criteria for a compensable rating.  

Accordingly, the Board concludes that the schedular criteria 
for a compensable rating for bilateral pterygium have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.84a, Part 4, Diagnostic Code 6034-6079 
(1999).  


ORDER

The appeal as to the issue of an increased rating for 
residuals of left middle finger fracture is denied.  

The appeal as to the issue of an increased rating for 
bilateral pterygium is denied.  


REMAND

As noted, the veteran's claims for increased ratings are 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).  This finding is based on the veteran's 
evidentiary assertions that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claims pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).


Pseudofolliculitis Barbae

The veteran was afforded a VA general medical examination in 
October 1998.  Physical examination of the skin was 
remarkable for hyperpigmented follicular rash of the neck and 
face consistent with pseudofolliculitis barbae.  The 
veteran's pseudofolliculitis barbae has been rated as 
analogous to tinea barbae under Diagnostic Code 7814 which in 
turn is rated as eczema under Diagnostic Code 7806.  Under 
that diagnostic code, a 10 percent evaluation is assigned if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area; and a 30 percent 
evaluation will be assigned where there is exudation or 
itching constant, extensive lesions, or marked disfigurement.  
The Board notes that the VA examination did not address any 
clinical findings other than noting that there was a rash.  
The severity of that rash was not evaluated.  As such, a VA 
skin examination should be afforded to the veteran.  


Lumbosacral Strain

In September 1998, the veteran was afforded a VA joints 
examination.  At that time, he asserted that he has 
intermittent back pain which radiates down both legs and 
occasionally into his feet with activities.  He related that 
he occasionally has difficulty sleeping.  Physical 
examination revealed a slow gait with a short stride length.  
The veteran had forward flexion of 25 degrees, extension of 
30 degrees, left lateral rotation of 45 degrees, and right 
lateral rotation of 30 degrees.  He exhibited 5/5 strength 
and straight leg raising was negative.  There was some 
decreased sensation over the lateral and plantar aspect of 
the left foot.  

The Board notes that the veteran's flexion does not appear to 
be wholly consistent with the veteran' complaints and/or the 
range of motion on extension and lateral rotation.  In 
additional, the directives of DeLuca were not followed.  As 
such, the veteran should be afforded another VA joints 
examination.  


Right and Left Knee Disabilities

In September 1998, the veteran was afforded a VA joints 
examination.  At that time, he asserted that he had 
instability, popping, and swelling of his knees on use.  
Physical examination revealed a slow gait with a short stride 
length.  The veteran had range of motion of the right knee 
from zero degrees of extension to 115 degrees of flexion.  
The range of motion of the left knee was listed as "0-___" 
which the examiner obviously forgot to fill in.  He exhibited 
5/5 strength and straight leg raising was negative.  

The Board notes that the veteran's bilateral knee 
disabilities are currently rated as 10 percent disabling each 
under Diagnostic Code 5010.  He is service-connected for 
traumatic arthritis of both knees.  In rating knee 
disabilities, the VA must consider opinions of the General 
Counsel (VAOPGCPREC 23-97 and 9-98), in which it was held 
that a claimant who has arthritis and subluxation/instability 
due to service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  Thus, separate ratings under 
Diagnostic Codes 5010, in conjunction with 5260 or 5261 as 
well as 5257 must be considered.  In this case, the veteran 
has asserted that he does in fact also have instability.  The 
examiner did not evaluate whether the veteran has subluxation 
and/or instability of either knee.  

In light of the foregoing, the veteran should be afforded a 
VA joints examination in order to assess the veteran's 
service-connected knee disabilities.  Specifically, the 
examiner should ascertain the current level of functional 
impairment of both knees due to lateral instability and 
recurrent subluxation, and, if the veteran has lateral 
instability and subluxation of the knees, if that instability 
and/or subluxation is slight, moderate or severe.  In 
addition, the examiner should determine whether or not the 
veteran has limitation of motion of the knees with pain per 
the directives of DeLuca.  The range of motion of the knees 
should be clearly stated.  


Tension Headaches

As noted, on September 10, 1998, the veteran filed claims for 
increased ratings for all of the veteran's service-connected 
disabilities.  Thereafter, another statement was received in 
October 1998 from the veteran in which he stated that he had 
previously sent a copy of his hospital records pertaining to 
his tension headache disability to the RO.  He indicated that 
these records are maintained by the United States Air Force 
Clinic at Shaw Air Force Base in South Carolina.  Thereafter, 
the veteran was afforded a VA general medical examination, a 
neurological examination by a private physician, and VA 
outpatient clinic treatment in January 1999.  

In March 1999, the RO granted an increased rating of 30 
percent for the veteran's service-connected headache 
disability effective September 10, 1998.  This grant was 
based on the aforementioned recent evidence of record.  The 
hospital records, dated before the veteran's claim (but may 
be considered a claim themselves), are not of record and were 
not considered.  In addition, the veteran was not issued a 
supplemental statement of the case, as noted by the 
representative.  

In light of the foregoing, the RO should request the 
hospitalization records from the United States Air Force 
Clinic at Shaw Air Force Base in South Carolina that the 
veteran referred to in his October 1998 correspondence.  
Thereafter, the RO should consider entitlement to an 
increased (compensable) for tension headaches prior to 
September 10, 1998 and entitlement to an increased rating of 
more than 30 percent for tension headaches effective 
September 10, 1998.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request the 
hospitalization records from the United 
States Air Force Clinic at Shaw Air Force 
Base in South Carolina that the veteran 
referred to in his October 1998 
correspondence.  The RO should obtain and 
associate with the claims file copies of 
these records.

2.  The veteran should be afforded a VA 
examination to include orthopedic 
evaluation to determine the nature and 
extent of all current disabilities of the 
back and knees.  The claims file should 
be made available to the examiner prior 
to the examination.  The examiner should 
state whether the veteran has limitation 
of motion of the back and knees, whether 
there is pain, and, to what extent.  The 
examiner should be asked to determine 
whether the back and knees exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability(ies) and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back and 
knees are used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should 
determine, with regard to the back, if 
the veteran exhibits muscle spasms; loss 
of lateral spine motion, unilateral, 
while in the standing position; listing 
of the whole spine to the opposite side; 
or positive Goldthwait's sign.  The 
orthopedic examiner should also perform 
range of motion testing.  In the 
description of the results of this 
testing, the orthopedic examiner should 
indicate in degrees what normal range of 
motion is as compared to the veteran's 
range of motion.  The examiner should 
specifically address the veteran's 
flexion and should specifically comment 
on the findings of the September 1998 
examination with regard to flexion.  With 
regard to the knees, the examiner should 
ascertain the current level of functional 
impairment of the knee due to lateral 
instability and recurrent subluxation, 
and, if the veteran has lateral 
instability and subluxation of the knee, 
if that instability and/or subluxation is 
slight, moderate or severe.  

3.  The veteran should be afforded a VA 
skin examination to determine the current 
nature, extent, and manifestations of the 
veteran's pseudofolliculitis barbae 
disability.  All indicated testing should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The examiner should 
indicate if the veteran's 
pseudofolliculitis barbae is manifested 
by exfoliation, exudation, or itching, 
and, if so, if it is constant; extensive 
lesions; or marked disfigurement.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
low back disability taking into 
consideration all applicable diagnostic 
codes.  The RO should specifically 
consider the directives of DeLuca if the 
RO rates the veteran based on his 
limitation of motion.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

5.  The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for bilateral knee 
disabilities, taking into consideration 
all applicable diagnostic codes.  The RO 
should review and take into consideration 
the directives of DeLuca and the 
pertinent decisions of the General 
Counsel.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

6.  The RO should consider entitlement to 
an increased (compensable) for tension 
headaches prior to September 10, 1998 and 
entitlement to an increased rating of 
more than 30 percent for tension 
headaches effective September 10, 1998.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include all evidence that 
has been added to the record since the 
original statement of the case.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

